DANAHY, Acting Chief Judge.
The appellant pleaded nolo contendere in four cases. He has filed a notice of appeal with respect to his judgments and sentences. We have reviewed this matter in accordance with our obligation expressed in In re Anders Briefs, 581 So.2d 149 (Fla.1991), and affirm the appellant’s convictions.
We strike from each probation order a four percent surcharge on all court-ordered monetary obligations because there is no statutory authority for that surcharge. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995); Bailey v. State, 677 So.2d 1358 (Fla. 1st DCA 1996).
Each probation order contains a random testing requirement in Condition (12). The second sentence of that condition states “[y]ou shall be required to pay for the test unless payment is waived by your officer.” We strike that sentence in each order because it is a special condition not orally pronounced. Malone v. State, 652 So.2d 902 (Fla. 2d DCA 1995).
We affirm the appellant’s convictions and we affirm his sentences except with respect to the specific items which we have stricken.
THREADGILL and NORTHCUTT, JJ., concur.